Title: To James Madison from George W. Erving, 29 November 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 29 November 1805, Madrid. “Private No. 3.” “In my last unofficial letter dated Novr. 20 which was sent by way of Bourdeaux with the original of my official letter No. 2 I intimated an apprehension that the Cypher of this legation had been lost; but having today received a letter from Mr. Jarvis by ⟨w⟩;hich I find that Mr. Pinckney has carried it to Lisbon, & has now delivered it to him for the purpose of being forwarded to me by some private opportunity, I hasten to communicate this circumstance to you.”
        